DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Nov. 04, 2021.
Claims 1, 5-9, 11-18 have been amended.
Claims 2 and 10 have been canceled.
Allowable Subject Matter
Claims 1, 3-9 and 11-18 are  allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claims 1 and 9, although, the prior arts disclose a system updating method. However, none of them teach the receiving first application information identifying at least a reported APP that is not compatible with the updated operating system, the first application information being fed back by the test server in response to the information acquisition instruction; determining whether a matched APP that is identified by both the first application information and second application information exists, the second application information identifying one or more APPs in the mobile terminal; and determining that the matched APP is the APP that is in the mobile terminal and incompatible with the updated operating system in response to the matched APP being determined as existing, and wherein the test server is different from a supporting server configured to support execution of the reported APP, the test server interacting with test terminals in which the updated operating system is installed, a system compatibility test being performed to the reported APP in the test terminals through the 
Regarding claims 6  and 14, although, the prior arts disclose A system updating method. However, none of them teach sending first application information to the mobile terminal in response to the information acquisition instruction, the first application information being provided for the mobile terminal to determine whether there is an Application (APP) that is in the mobile terminal and not compatible with the updated operating system, wherein the test server is different from a supporting server configured to support execution of a tested APP, the test server interacting with test terminals m which the updated operating system is installed, a system compatibility test being performed to the tested APP in the test terminals through the test server, and information of the tested APP that is incompatible with the updated operating system in a test result is stored m the first application information or to fairly suggest the invention in the combination as claimed. 
Claims 3-5, 7-8, 11-13 and 15-18 are allowed as being dependent on independent claims 1, 6, 9 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647